Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         January 25, 2022


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    In the Matter of the Marriage of:
                                                                     No. 54257-9-II
    ROSABLANCA BEINHAUER, n/k/a
    ROSABLANCA ABARDO,

                          Respondent,

           v.
                                                              UNPUBLISHED OPINION
    MARK BEINHAUER,

                          Appellant.



          PRICE, J. — Mark Beinhauer1 appeals from the superior court’s denial of his motion for

leave to collect unpaid child support on the basis of res judicata and the award of attorney fees to

Rosablanca Beinhauer. Mark and Rosablanca both request their attorney fees on appeal. We

reverse the superior court’s decision and grant Mark his reasonable attorney fees.

                                              FACTS

                                I. PRIOR PROCEEDINGS – 2017 ACTION.

          The marriage between Rosablanca and Mark was dissolved in 2000.             Beinhauer v.

Beinhauer, No. 51164-9-II, slip op. at 1 (Wash. Ct. App. Mar. 26, 2019) (unpublished), Clerk’s

Papers (CP) at 32. Mark was granted custody of their child in 2004, and Rosablanca was ordered



1
  Because the parties share the same last name, they are referred to by their first names. No
disrespect is intended.
No. 54257-9-II


to pay child support. Although in 2004 Mark initially requested enforcement from the Washington

State Department of Social and Health Services Department of Child Support (DCS), he withdrew

his request later that year. In 2015, Mark reapplied for DCS enforcement. In 2016, a payment

plan was established in which DCS withheld an amount from Rosablanca’s paycheck each month

to satisfy her child support arrears.

        In January 2017, Mark filed a motion for contempt, alleging that Rosablanca had failed to

comply with the 2004 child support order.            He requested that the superior court reduce

Rosablanca’s past due child support obligations to a judgment. Rosablanca responded that she had

set up a payment plan with DCS to pay off the balance and she was current on her payments. The

superior court commissioner denied Mark’s motion for contempt and denied his request for a

judgment. On June 9, the superior court affirmed the commissioner with an order denying revision.

The record on appeal does not reveal the basis for these decisions.

        Approximately 3 months later, Mark attempted to garnish retirement plan proceeds that

had been awarded to Rosablanca, asserting that money should be withheld to satisfy her debt. The

garnishment writs were stayed by the superior court at Rosablanca’s request. At a show cause

hearing, the superior court commissioner quashed the writs and assessed attorney fees and CR 11

sanctions against Mark. The commissioner further ordered that Mark was “precluded from

pursuing any further collection action against [Rosablanca] until further order of the court.” CP

at 79 (emphasis added). The superior court again denied revision of the order and awarded attorney

fees to Rosablanca. Again, the record does not reveal the basis for the superior court’s decision.




                                                 2
No. 54257-9-II


       Mark appealed these orders, and we affirmed the superior court. We held, among other

things, that the superior court’s decision to deny the motion for contempt was not untenable when

Rosablanca was current on her obligations under the DCS payment plan.

                            II. CURRENT PROCEEDINGS – 2019 ACTION.

       In September 2019, Mark filed a motion for leave to collect unpaid child support. In his

motion, he stated, “I request that I be allowed to initiate legal proceedings to collect the balance

due, including requesting the Clerk of the Court to issue writs of garnishment.” CP at 50. He

supported his request by arguing that the 2017 orders only precluded his collection on unpaid child

support “until further order of the court” and, therefore, he was authorized to request such an order.

CP at 99 (internal quotation marks and emphasis omitted). He further argued that the law permitted

his collection efforts notwithstanding the DCS payment plan.

       Rosablanca took the position that she remained current in her child support payments and

that the issues raised in Mark’s motion had previously been decided in the June 2017 order. She

argued that the motion should be dismissed on the basis of res judicata and requested that the

superior court grant her attorney fees because Mark was bringing a claim that had already been

decided.

       The superior court denied Mark’s motion, agreeing with Rosablanca that Mark was

“estopped from bringing [the] issue before the court again.” CP at 105. Although the superior

court’s order did not explicitly state it was denied based on res judicata, that conclusion can be




                                                  3
No. 54257-9-II


inferred from the positions taken in the parties’ pleadings and the superior court’s oral ruling.2 The

superior court also granted Rosablanca’s request for attorney fees.

         Mark appeals.

                                            ANALYSIS

                                    I. RES JUDICATA DISMISSAL

A. LEGAL PRINCIPLES

         The question of whether an action is barred by res judicata is reviewed de novo. Emerson

v. Dep’t of Corr., 194 Wn. App. 617, 626, 376 P.3d 430 (2016).

         “The threshold requirement of res judicata is a valid and final judgment on the merits in a

prior suit.” Ensley v. Pitcher, 152 Wn. App. 891, 899, 222 P.3d 99 (2009). Res judicata requires

that a prior judgment and a subsequent action have a concurrence of identity in four aspects.

Schroeder v. Excelsior Mgmt. Group, LLC, 177 Wn.2d 94, 108, 297 P.3d 677 (2013). “ ‘There

must be identity of (1) subject matter; (2) cause of action; (3) persons and parties; and (4) the

quality of the persons for or against whom the claim is made.’ ” Id. (quoting Mellor v. Chamberlin,

100 Wn.2d 643, 645-46, 673 P.2d 610 (1983)).

B. APPLICATION

         Mark argues that the superior court erred in dismissing his claim based on res judicata. We

agree.

         The issues addressed in the 2017 action and the 2019 action are not sufficiently similar to

be considered the same identity of cause of action for the purposes of res judicata. In 2017, Mark



2
 Among the trial court’s oral statements, it said that it was “very clear from the record that we
have that that matter has been dealt with.” Verbatim Transcript of Proceedings at 7.


                                                  4
No. 54257-9-II


filed a motion asking the superior court to find Rosablanca in contempt and enter a judgment

against her for her past due child support. The superior court found that Mark was not entitled to

an order of contempt when Rosablanca was current on her DCS payment plan. Then, following

his unilateral attempt at garnishment, the superior court denied Mark the right to collect on unpaid

child support “until further order of the court.” CP at 79 (emphasis added). Following appeal, we

focused our analysis on the superior court’s denial of contempt against Rosablanca and found,

under those specific circumstances, there was no error.

         Here, the issue is not principally one of contempt. Mark’s motion was for leave to collect

unpaid child support. This request appears to be in direct response to the superior court’s 2017

order requiring him to obtain a “further order of the court” prior to engaging in collection efforts.

CP at 79. If the superior court intended through its 2017 orders to forever foreclose Mark from

attempting collection efforts, not only is that intent unclear from the record before us, but it is also

inconsistent with the language used in 2017 orders.3

         Mark cites authorities, Pace4 and Starkey5, that further underscore that the 2017 action and

the 2019 action were addressing different issues. These cases, according to Mark, stand for the

proposition that he is entitled to collect unpaid child support regardless of the existence of an

ordered payment plan and regardless of a judgment. Whether or not Mark eventually prevails in

this position, these authorities underscore the distinction between the issue raised in 2017 (whether



3
  As a practical matter, finding res judicata applicable here would be difficult in any event because
the appellate record does not provide the reasoning behind the superior court’s 2017 decisions.
4
    Pace v. Pace, 67 Wn.2d 640, 409 P.2d 172 (1965).
5
    Starkey v. Starkey, 40 Wn.2d 307, 242 P.2d 1048 (1952).


                                                   5
No. 54257-9-II


Rosablanca, when she was in compliance with her DCS payments plan, should have been held in

contempt for intentionally disobeying a lawful judgment) and the issue raised here (whether Mark

may attempt collection regardless of the DCS payment plan).

       In sum, the 2017 action involved Mark’s right to obtain a contempt order and obtain a

judgment against Rosablanca when she was current on her DCS payment plan; the 2019 action,

however, more broadly concerns the potential right to utilize other avenues to collect past due

payments. For these reasons, we hold that there was no identity of cause of action. Because there

was no identity of cause of action, we hold that the superior court erred in dismissing on res

judicata.

       We emphasize that while Mark substantively asserts the application of Pace and Starkey,

because the superior court’s order was limited to the basis of res judicata, we do not address, and

make no determinations about, the merits of those arguments.

                                       II. ATTORNEY FEES

       Mark argues that the superior court erred by denying attorney fees to him and granting fees

to Rosablanca. Both parties request their attorney fees on appeal. We reverse the superior court’s

award of attorney fees. We also deny Rosablanca’s request for fees on appeal and grant Mark’s

request.




                                                6
No. 54257-9-II


       The prevailing party “[i]n any action to enforce a [child] support or maintenance order

under [the child support enforcement statute] . . . is entitled to a recovery of costs, including an

award of reasonable attorney fees” at the superior court level as well as on appeal. RCW

26.18.160; In re Paternity of M.H., 187 Wn.2d 1, 13, 383 P.3d 1031 (2016).

       The superior court granted Rosablanca her fees as the prevailing party. Mark argues that

because Rosablanca should not have been the prevailing party below, she should not have been

granted her attorney fees. Because we reverse the order below, we also reverse the award of

attorney fees to Rosablanca. On remand, the superior court may determine whether either party is

entitled to an award of reasonable attorney fees. Additionally, because Rosablanca is not the

prevailing party here, we deny her request for attorney fees on appeal.

       Mark argues that he is entitled to attorney fees at the superior court level as well as on

appeal as the prevailing party. We agree that because Mark is the prevailing party on appeal, he

is entitled to his reasonable attorney fees on appeal. We take no position on whether Mark would

be entitled to an award of fees at the superior court level upon remand.

                                         CONCLUSION

       In conclusion, we reverse the superior court’s dismissal as well as its award of attorney

fees to Rosablanca and award Mark his reasonable attorney fees on appeal.




                                                 7
No. 54257-9-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    PRICE, J.
 We concur:



 LEE, C.J.




 CRUSER, J.




                                                8